DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to U.S. Patent Application No.: 16/969,190 filed on 8/4/21 with effective filing date 3/30/2018. Claims 1-2, 8-12, 15-16, 19, 21-23, 29 and 31-36   are pending.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 8, 10-12, 15-16, 19, 21-23, 29 and 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over Kamp et al. Video coding technology proposal April 2010 (IDS) in view of Tao et al. US 2019/0356914 A1. 
Per claims 1 & 29, Kamp et al. discloses a method of encoding or decoding a video comprising a current picture and at least a first reference picture, the method comprising, for at least a current block (section 2.1.1, e.g. the prediction signal (without residual) for the affected template region should be used in the template matching calculation); performing template-based inter prediction for the current block by comparing (1) the predicted values of at least a subset of the samples in the template region and (2) corresponding sample values in at least one reference template region in at least the first reference picture (section 2.1.1, & fig. 1, e.g. DMVD prediction target and template region on a pixel grid. While the template size is dependent
on the block partition size, the template region always extends four pixels to the top and ten edges of the target).
Kamp et al. fails to explicitly teach adding a respective non-zero residual value to at least one of the predicted values in the template region to generate a respective reconstructed sample value.
Tao et al. however in the same field of endeavor teaches adding a respective non-zero residual value to at least one of the predicted values in the template region to generate a respective reconstructed sample value (para: 65 & 71, e.g. the residual signal in the path 403 is further transferred to the adder 430 through a path 404 so as to reconstruct the pixel; the candidate template 307 in the search region 303 in the drawing has a pattern the same with that of the target template, and the candidate template 307 has a corresponding reference pixel 306).
	Therefore, in view of disclosures by Tao et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Kamp et al. and Tao et al. in order to enable improving encoding process and using a encoded pixel position and the re-prediction information, so that the pixels can be re-arranged before segmentation. 
Per claim 8, Kamp et al. further discloses the method of claim 1, wherein the respective predicted value for each sample in the template region is generated directly from motion-compensated (section 2.1.3, e.g. the neighboring block is coded as inter with unidirectional prediction or inter with bi-directional prediction).
Per claims 10 & 31, Tao et al. further teaches the method of claim 1, further comprising: selecting the subset of the samples in the template region to include only samples having zero residual values (para: 84).
Per claim 11. The method of claim 10, wherein selecting the subset of samples comprises selecting only samples in a respective block having a flag indicating that no residual is coded for the respective block (para: 54, e.g. a node in the quadtree may include a split flag, indicating whether the CU corresponding to the node is split into sub-CUs).
Per claim 12, Tao et al. further teaches the method of claim 10, wherein the template region comprises at least two sub-regions, and wherein samples in a sub-region are selected only if all samples in that sub-region have zero residual values (para: 197, e.g. these three encoding methods may be used for encoding all non-zero residuals, rather than being limited to encoding the position of the abnormal residual; the pixels in the image according to the embodiment of the present invention are rearranged and segmented into block).
Per claims 15 & 32, Kamp et al. further discloses the method of claim 1, wherein reconstructing the sample values in the template region and performing template-based inter prediction for the current block are performed in parallel (section 4.19, e.g. the DMVD cost calculation for different motion candidates can be performed in parallel).
Per claims 16 & 33, Kamp et al. further discloses the method of claim 1, wherein at least one template-based inter prediction parameter for the current block is determined by applying weights associated with the predicted values of at least the subset of the samples in the template region, and wherein the weights are based on residual magnitudes of the respective samples in the template region, with greater weights for lower residual magnitudes (section 4.19, e.g. the DMVD cost calculation for different motion candidates can be performed in parallel; the template matching process requires access to the prediction signal of the current picture).
Per claims 19 & 34, Tao et al. further teaches the method of claim 16, wherein a first weight is used for samples with non-zero residual magnitudes and a second weight is used for samples with residual magnitudes of zero, the second weight being higher than the first weight (para: 60-61, e.g. different weights may be given to the respective reference pixels; for instance, an associated reference pixel of the matching template that has a highest matching degree with the target template is given with the highest weight so that it has the greatest contribution in process of calculating the prediction value of the pixel to be predicted).
Per claims 21 & 35, Tao et al. further teaches the method of claim 1, further comprising: adjusting the predicted values of at least the subset of the samples in the template region, wherein the adjusted predicted values are used in performing template-based inter prediction for the current block (para: 79, e.g. for each pixel in a current block to be encoded that after rearrangement, the intraframe prediction module 522 conducts operations such as target template defining, template matching and prediction value determining by taking a pixel as a unit).
Per claim 22, Tao et al. further teaches the method of claim 21, wherein the adjustment comprises adding a DC prediction residual component to the predicted values (para: 82, e.g. the transform operation is for instance a transform for example based on Discrete Cosine Conversion (DCT)).
Per claim 23, Tao et al. further teaches the method of claim 21, wherein the adjustment of the predicted values is performed only for those sample values in blocks coded using either DCT-II or DCT-V (para: 82). 
Per claim 36, Tao et al. further teaches the apparatus of claim 35, wherein the adjustment comprises adding a DC prediction residual component to the predicted values (para: 65 & 71, e.g. the residual signal in the path 403 is further transferred to the adder 430 through a path 404 so as to reconstruct the pixel; the candidate template 307 in the search region 303 in the drawing has a pattern the same with that of the target template, and the candidate template 307 has a corresponding reference pixel 306).

6.	Claims 2 & 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
7.	Applicant's arguments filed 8/4/21 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1 & 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Lin et al. US 2011/0188579 A1, e.g. selecting motion vectors of blocks related to a current block as candidate motion vectors of the current block; after the uniqueness of a series of the candidate motion vectors of the current block is maintained, calculating the cost function of the candidate 
motion vectors in a corresponding template area of a reference frame.
	Xu. et al. US 10511852 B2, e.g. the prediction information is indicative of an inter 
prediction mode that determines a first motion vector for the first block from a motion vector predictor.  Then, the processing circuitry constructs, in responses to the inter prediction mode.
. 
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325.  The examiner can normally be reached on Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Irfan Habib/Examiner, Art Unit 2485